THE THIRTEENTH COURT OF APPEALS

                                         13-16-00416-CV


                                    Hector L. Rodriguez
                                             v.
                                    Tamara Rodriguez


                                   On appeal from the
                   County Court at Law No. 8 of Hidalgo County, Texas
                             Trial Cause No. F-0886-13-8


                                          JUDGMENT

       The judgment issued by this Court on October 4, 2016, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot. The Court orders the

appeal DISMISSED AS MOOT in accordance with its opinion. Costs of the appeal are

adjudged against appellant.

       We further order this decision certified below for observance.

January 27, 2017